Lundberg Stratton, J.,
dissenting. In Sexton v. State Farm, Mut. Auto. Ins. Co. (1982), 69 Ohio St.2d 431, 23 O.O.3d 385, 433 N.E.2d 555, this court greatly extended the reach of uninsured motorist coverage required by R.C. 3937.18. In Sexton, Gareld Sexton’s daughter was killed in an automobile accident. The driver of the automobile was not insured. Sexton sought recovery for his damages under the uninsured provision of his automobile insurance policy with State Farm Mutual Automobile Insurance Company. State Farm argued that limitations within Sexton’s insurance policy precluded such recovery. In effect, the policy provisions limited coverage to recovery for bodily injury or death sustained by an insured as defined in the policy. The court in Sexton examined whether these limitations were valid in light of R.C. 3937.18. At that time R.C. 3937.18(A) read:
“No automobile liability or motor vehicle liability policy of insurance insuring against loss resulting from liability imposed by law for bodily injury or death suffered by any person arising out of the ownership, maintenance, or use of a motor vehicle shall be delivered or issued for delivery in this state with respect to any motor vehicle registered or principally garaged in this state unless an equivalent amount of coverage for bodily injury or death is provided therein or supplemental thereto under provisions approved by the superintendent of insurance, for the protection of persons insured thereunder who are legally entitled to recover damages from owners or operators of uninsured motor vehicles because of bodily injury, sickness, or disease, including death, resulting therefrom.” 138 Ohio Laws, Part I, 1458.
In examining R.C. 3937.18(A), the court in Sexton stated, “The critical language for this case is that the coverage is ‘for the protection of persons insured *34thereunder who are legally entitled to recover damages from owners or operators of uninsured motor vehicles because of bodily injury, sickness, or disease, including death resulting therefrom.’ ” Id. at 434, 23 O.O.3d at 387, 433 N.E.2d at 558. Construing this language, the court in Sexton stated, “Although the statute does not indicate who must have sustained the bodily injury, it does not specify that it be the insured. Because the statute should be construed liberally, * * * we will not add that limitation.” (Emphasis added; citation omitted.) Id. at 434, 23 O.O.3d at 387, 433 N.E.2d at 558-559.
In 1994, the General Assembly amended R.C. 3937.18 to read:
“(A) No automobile liability or motor vehicle liability policy of insurance insuring against loss resulting from liability imposed by law for bodily injury or death suffered by any person arising out of the ownership, maintenance, or use of a motor vehicle shall be delivered or issued for delivery in this state with respect to any motor vehicle registered or principally garaged in this state unless both of the following coverages are provided to persons insured under the policy for loss due to bodily injury or death suffered by such persons:
“(1) Uninsured motorist coverage, which shall be in an amount of coverage equivalent to the automobile liability or motor vehicle liability coverage and shall provide protection for bodily injury or death under provisions approved by the superintendent of insurance, for the protection of persons insured thereunder who are legally entitled to recover damages from owners or operators of uninsured motor vehicles because of bodily injury, sickness, or disease, including death, suffered by any person insured under the policy.” (Emphasis added.) 145 Ohio Laws, Part I, 204, 210.
The majority relies on Sexton to find that Alice Moore should be able to recover the damages she incurred because- of the death of her emancipated son, Randy, despite the fact that her policy limits coverage to insured individuals who suffer a bodily injury or death. The majority acknowledges that Am.Sub.S.B. No. 20 amended R.C. 3937.18, but declines to acknowledge the effect of the added language. Instead, the majority finds that the phrase “suffered by such persons” is ambiguous with regard to whether it modifies the word “loss” or the words “bodily injury or death.” The majority also finds that the phrase “suffered by any person insured under the policy” is ambiguous with regard to whether it modifies the word “damages” or the words “bodily injury, sickness, or disease.” I disagree. I believe that the amendments made to R.C. 3937.18, pursuant to Am.Sub.S.B. No. 20, unambiguously indicate that the General Assembly intended that insurers may limit uninsured motorist coverage to an insured who suffers bodily injury, sickness, disease, or death.
Courts must look to the language of the statute itself to determine legislative intent. Provident Bank v. Wood (1973), 36 Ohio St.2d 101, 105, 65 O.O.2d. 296, *35298, 304 N.E.2d 378, 381. It is well settled that “[w]ords and phrases shall be read in context and construed according to the rules of grammar and common usage.” (Emphasis added.) R.C. 1.42. Pursuant to the rules of grammar, absent an intent to the contrary, a qualifying phrase refers “solely to the last antecedent.” Carter v. Youngstown (1946), 146 Ohio St. 203, 209, 32 O.O. 184, 186, 65 N.E.2d 63, 66. See, also, Indep. Ins. Agents of Ohio v. Fabe (1992), 63 Ohio St.3d 310, 314, 587 N.E.2d 814, 817; Lancaster v. Fairfield Cty. Budget Comm. (1998), 83 Ohio St.3d 242, 699 N.E.2d 473.
The phrase “suffered by such persons,” as set out in amended R.C. 3937.18(A), is immediately preceded by the words “bodily injury or death.” The phrase “suffered by any person insured under the policy,” as set out in amended R.C. 3937.18(A)(1), is immediately preceded by the words “bodily injury * * * including death.” There is no language in amended R.C. 3937.18 indicating that these phrases modify anything other then the terms “bodily injury” or “death.” Absent an ambiguity in the language, a statute should be applied, not interpreted. State ex rel. Celebrezze v. Allen Cty. Bd. of Commrs. (1987), 32 Ohio St.3d 24, 512 N.E.2d 332.
Further, the majority’s holding effectively renders the phrases “suffered by such persons” and “suffered by any person insured under the policy” meaningless. These phrases have no other logical purpose than to modify the terms “bodily injury” and “death” within the respective provisions of R.C. 3937.18, so as to allow insurers to limit coverage to instances where the insured sustains bodily injury or death. The majority’s holding fails to give any meaning to these phrases, thereby effectively nullifying this language added to R.C. 3937.18 by the General Assembly pursuant to Am.Sub.S.B. No. 20. Thus, the majority’s holding conflicts with the well-settled rule that none of the language employed in a statute should be disregarded. Carter, supra, at paragraph one of the syllabus.
The majority also finds support for its position by noting that there is nothing in the uncodified section of Am.Sub.S.B. No. 20 that indicates that the amendments to R.C. 3937.18(A)(1) were intended to supersede Sexton. However, there is no requirement that the General Assembly indicate that legislation is superseding a specific court decision. Further, I believe that we should not encourage such a practice because it appears to pit the General Assembly against the courts.
Finally, I believe that the result reached by the majority is unreasonable. Neither uninsured motorist insurance nor underinsured motorist insurance was intended to provide coverage for parties outside the insurance contract. Moore did not own the car involved in the accident. Further, Moore’s son was not living at home at the time of the accident. Therefore, Moore’s son was not an insured under Moore’s insurance policy. The majority’s interpretation allows recovery for risks that are impossible to assess. The majority’s holding begs the following *36questions: Does one applying for coverage now need to disclose every emancipated child’s place of residence, as well as their lifestyle, so that the insurer can write the coverage to anticipate this possible exposure? How much additional premium should be assessed? Will one’s own child serving in the Peace Corps in another country, where uninsured motorists possibly abound, need to be factored into premiums because that child represents a risk, since the stateside parents can now recover for their child’s death under the parents’ uninsured motorist coverage even though the child does not live at home? If one has ten children living away from home, must the parents now pay a much higher premium to cover all those exposures created by Sexton and now by Moored
I believe that the phrases “suffered by such persons” and “suffered by any person insured under the policy” were added to R.C. 3937.18 by the General Assembly for the purpose of countering the unwarranted extension of uninsured coverage allowed in Sexton. Liability coverage requires that an insured live in the same house and drive a covered automobile. Uninsured and underinsured coverage are meant to provide coverage or provide additional coverage where the tortfeasor has no liability coverage or has insufficient liability coverage. No one, as yet, has argued that one’s liability policy would cover one’s emancipated child living in another country driving his own car. Yet that is exactly what the majority has done with uninsured and underinsured coverage through this decision.
I agree that the purpose of R.C. 3937.18 is “to protect persons injured in automobile accidents from losses which, because of the tort-feasor’s lack of liability coverage, would otherwise go uncompensated.” Abate v. Pioneer Mut. Cas. Co. (1970), 22 Ohio St.2d 161, 165, 51 O.O.2d 229, 231, 258 N.E.2d 429, 432. However, I believe that the majority has distorted this purpose by finding that this protection goes beyond those insured under the policy who sustain bodily injury, disease, sickness, or death. The majority’s holding unjustifiably subjects insurance companies to provide coverage beyond what is required by R.C. 3937.18.
Thus, I would find that R.C. 3937.18, as amended by Am.Sub.S.B. No. 20, unambiguously allows an insurer to limit uninsured motorist coverage to an insured who suffers bodily injury, sickness, or death. Therefore, I would find that to the extent that Sexton held that a provision in an insurance policy limiting uninsured motorist coverage to an insured who sustains bodily injury or death is invalid because it conflicts with R.C. 3937.18, it is overruled. As a result, I believe that the majority opinion is without support. Accordingly, I dissent.
Moyer, C.J., and Cook, J., concur in the foregoing dissenting opinion.